                  1       Michael E. Brewer (State Bar No. 177912)
                           michael.brewer@bakermckenzie.com
                  2       BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                  3       San Francisco, California 94111
                          Telephone: + 1 415 576 3000
                  4       Facsimile: + 1 415 576 3099

                  5       Arthur J. Rooney (admitted pro hac vice)
                          arthur.rooney@bakermckenzie.com
                  6       Baker & McKenzie LLP
                          300 East Randolph Street, Suite 5000
                  7       Chicago, IL 60601
                          Telephone: +1 312 861 2838
                  8       Facsimile: +1 312 698 2960

                  9       Attorneys for Defendant
                          CHERNE CONTRACTING CORPORATION
               10

               11                                       UNITED STATES DISTRICT COURT

               12                                     NORTHERN DISTRICT OF CALIFORNIA

               13

               14         BEATRICE PARKER on behalf of herself, and               Case No. 4:18-cv-01912-HSG
                          all others similarly situated,
               15                                                                 STIPULATION AND ORDER TO
                                        Plaintiff,                                EXTEND TIME TO FILE RESPONSE
               16                                                                 TO SECOND AMENDED
                                 v.                                               COMPLAINT
               17
                          CHERNE CONTRACTING CORPORATION,
               18         and DOES 1 through 10, inclusive,                       Judge:     Hon. Haywood S. Gilliam, Jr.
               19                       Defendants.
               20

               21

               22

               23

               24

               25

               26

               27

               28
Baker & McKenzie LLP
Two Embarcadero Center
       11th Floor                                                                                       CASE NO.: 4:18-cv-01912-HSG
San Francisco, CA 94111                     STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO SECOND AMENDED COMPLAINT
    +1 415 576 3000
                  1                 Pursuant to Local Rule 6-2, Plaintiff Beatrice Parker (“Plaintiff”) and Defendant Cherne

                  2       Contracting Corporation (“Defendant”) hereby stipulate to this request that the Court enter an order

                  3       extending Defendant’s time to file its response to Plaintiff’s Second Amended Complaint (Dkt. # 32,

                  4       “Motion to Dismiss”) until March 11, 2019. Good cause exists for the extension, and this extension

                  5       should not affect the currently scheduled hearing date.

                  6                                                      RECITALS

                  7                 1.     Defendant removed this case to the U.S. District Court for the Northern District of

                  8       California on March 28, 2018. (Dkt. # 1.) Defendant subsequently filed its Motion to Dismiss (Dkt.

                  9       No. 8).

               10                   2.     On January 29, 2019, the Court granted in part and denied in part Defendant’s Motion

               11         to Dismiss. (Dkt. No. 32.)

               12                   3.     On February 11, 2019, Plaintiff filed a Second Amended Complaint (Dkt. No. 32

               13         “SAC”.)

               14                   4.     On March 25, 2019, the parties filed a Stipulation for Extension of Time To Respond

               15         to Second Amended Complaint, extending Defendant’s time to respond to the SAC by seven days

               16         from February 25, 2019 to March 4, 2019. (Dkt. No. 37.)

               17                   5.     On February 26, 2019, this Court granted a stipulation extending Defendant’s time to

               18         respond to the SAC until March 4, 2019 (Dkt. No. 38).

               19                   6.     On March 4, 2019, the parties met and conferred and agreed to request an order

               20         extending the time for Defendant to file its response to Plaintiff’s SAC. The parties agreed to an

               21         extension until March 11, 2019.

               22                   7.     Good cause exists for the extension, and the extension request is brought in good faith

               23         and not for purposes of undue delay. Defendant is analyzing whether it will file a partial or

               24         complete motion to dismiss the SAC and is conferring with Plaintiff’s counsel about the arguments.

               25         ///

               26         ///

               27         ///

               28         ///
Baker & McKenzie LLP
Two Embarcadero Center                                                        1
       11th Floor
San Francisco, CA 94111                                                                                   CASE NO.: 4:18-cv-01912-HSG
    +1 415 576 3000                           STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO SECOND AMENDED COMPLAINT
                  1                                                  STIPULATION

                  2              Pursuant to Local Civil Rule 6-2, the parties hereby jointly stipulate to a request for an order

                  3       granting Defendant a seven-day extension, until March 11, 2019, within which to file its response to

                  4       Plaintiff’s Second Amended Complaint.

                  5
                          Dated: March 4, 2019                                  BAKER & MCKENZIE LLP
                  6

                  7
                                                                                By: /s/ Arthur J. Rooney
                  8                                                                Arthur J. Rooney
                  9                                                             Attorney for Defendant
                                                                                CHERNE CONTRACTING CORPORATION
                10
                          Dated: March 4, 2019                                  KELLER GROVE LLP
                11

                12
                                                                                By: /s/ Robert Spencer
                13                                                                 Robert Spencer
                14                                                              Attorney for Plaintiff
                                                                                BEATRICE PARKER
                15

                16                                                Signature Attestation
                17               Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document has
                18        been obtained from each of the above signatories.
                19
                          Dated: March 4, 2019                                  BAKER & MCKENZIE LLP
                20

                21                                                              By: /s/ Arthur J. Rooney
                22                                                                 Arthur J. Rooney

                23

                24

                25

                26

                27

                28
Baker & McKenzie LLP
Two Embarcadero Center                                                      2
       11th Floor
San Francisco, CA 94111                                                                                 CASE NO.: 4:18-cv-01912-HSG
    +1 415 576 3000                         STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO SECOND AMENDED COMPLAINT
                  1                                                     ORDER

                  2              Pursuant to the foregoing stipulation to extend time for Defendant to file its response to

                  3       Plaintiff’s Second Amended Complaint, Defendant’s response is now due on March 11, 2019.

                  4       IT IS SO ORDERED

                  5

                  6       Dated: March 5, 2019                                          ______________________________
                  7                                                                     HON. HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
Baker & McKenzie LLP
Two Embarcadero Center                                                     3
       11th Floor
San Francisco, CA 94111                                                                                CASE NO.: 4:18-cv-01912-HSG
    +1 415 576 3000                        STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO SECOND AMENDED COMPLAINT
